Citation Nr: 1431555	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  03-08 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to special monthly compensation (SMC) benefits based on loss of use of the right lower extremity and/or a higher rating of SMC based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active duty service from October 1970 to November 1973 and from November 1976 to July 1984.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2002 rating decision issued by the Seattle, Washington, RO which, in pertinent part, denied the Veteran's claim for an increased rating for a low back disability.  Although the increased rating claim was adjudicated by the Board in April 2013, the Board remanded the issue of entitlement to an increased award of SMC as part of VA's duty to maximize benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  

Subsequently, on remand, the AOJ adjudicated the specific issue of "entitlement to SMC based on loss of use of right lower extremity and a higher rating of special monthly compensation based on the need for aid and attendance."  Therefore, the issue on the cover page has been modified accordingly.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure all due process is afforded to the Veteran.  

As an initial matter, based on a review of the claims file and electronic record, it does not appear that the AOJ complied with the Board's April 2013 remand directive to "[p]rovide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to SMC benefits."  Thus, this action should be accomplished on remand.  Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).

Additionally, the SMC matter was last adjudicated in a February 2014 supplemental statement of the case.  However, the Veteran subsequently underwent an April 2014 VA examination of the hips wherein his right lower extremity was evaluated.  See Disability Benefits Questionnaire at p. 6 (discussing the use of assistive devices and remaining effective function of the extremities).   This record added after the February 2014 supplemental statement of the case is relevant to the SMC issue and is non-duplicative of other evidence; in fact, the February 2014 supplemental statement of the case specifically denied entitlement to additional SMC because "a VA examination was scheduled to determine if you met [the] criteria which warrants a grant of [SMC] based on loss of use of the right lower extremity or need for aid and attendance [but] you cancelled this examination."  Significantly, it appears that the April 2014 examination was scheduled at the Veteran's request after he claimed there was a wrongful examination cancellation.  See March 2014 VA Form 646 (stating that Veteran was told the examination would be rescheduled) and representative statement (requesting the VA examination be rescheduled now that the Veteran was returned from abroad).  

Therefore, this evidence, which was received prior to the case being recertified to the Board in May 2014, must be addressed by the AOJ in the first instance through the issuance of a supplemental statement of the case.  See 38 C.F.R. §§ 19.37(a), 19.31(b) (2013) (discussing when an agency of original jurisdiction will furnish the appellant and his or her representative a supplemental statement of the case)).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to SMC benefits.

2.  Associate with the claims folder records of the Veteran's VA treatment since February 24, 2014.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

